Exhibit 99.1 National CineMedia, Inc. Reports Results for Fiscal Third Quarter 2016 Announces Quarterly Cash Dividend of $0.22 per Share Provides Fourth Quarter and Reaffirms Full Year 2016 Outlook Centennial, CO – November 7, 2016 – National CineMedia, Inc. (NASDAQ: NCMI) (the Company), the managing member and owner of 43.6% of National CineMedia, LLC (NCM LLC), the operator of the largest in-theatre digital media network in North America, today announced consolidated results for the fiscal third quarter and nine months ended September 29, 2016.
